TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 19, 2013



                                     NO. 03-13-00418-CV


                                  Brent Tanksley, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM 395TH DISTRICT COURT OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

it is without jurisdiction of the cause and that the appeal should therefore be dismissed for want

of jurisdiction: IT IS ACCORDINGLY considered, adjudged and ordered that the appeal is

dismissed for want of jurisdiction. It FURTHER appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.